Citation Nr: 0434300	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 18, 1972 through 
July 7, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

The claimant testified before the undersigned at a Board 
hearing in October 2004.  The transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on his part.


REMAND

The veteran has claimed that pertinent disability is related 
to his active service; he has referred to several sources of 
medical treatment for which there are no records in the 
claims folder.  The veteran submitted an application for non-
service connected pension in September 1993 and included a 
reference to medical records held by the Maryland Department 
of Corrections between the years 1988 and 1992.  

A September 1993 discharge note from the VA Medical Center 
(VAMC) in Washington, D.C. shows that the veteran was 
hospitalized in September 1986 for alcohol and drug abuse.  
In the October 2004 hearing, the veteran testified that he 
was first diagnosed with bipolar disorder at the Washington 
VAMC in 1985.  The earliest medical records from the 
Washington VAMC associated with the claims folder are dated 
in January 2002.

In the veteran's December 2002 claim for service connection 
for his left wrist and mental stress the veteran wrote that 
he had received medical treatment at the VAMC in Perry Point, 
Maryland in approximately 1997.  Outpatient treatment reports 
from the VAMC in Washington, D.C. show that the veteran was 
hospitalized at the Washington Adventist Hospital, Takoma 
Park, Maryland, in approximately November 2002 for a 
"manic" episode.  

At the October 2004 Board hearing, the claimant testified 
that he received treatment at the VAMCs in Pittsburgh, 
Pennsylvania and Richmond, Virginia.  He could not remember 
the exact dates of his treatment.  The veteran also testified 
that he was first diagnosed with hepatitis in the early 
1970s, after returning from service, by the Prince George's 
County Health Department.  Finally, the claims folder 
contains an administrative decision from the Social Security 
Administration dated in March 2000 which continued the 
veteran's social security benefits from May 5, 1995 through 
the date of the decision.  However, the medical records used 
to support this decision, specifically those records from 
Drs. Huang and Lanham, are not on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
claimant and his representative all 
medical records from the Maryland 
Department of Corrections, specifically 
those from 1988 through 1992 and from 
Prince George's County Health Department, 
specifically those from the early 1970's.  
The claimant should either submit the 
records himself or provide the necessary 
authorization to the RO.

2.  The RO must request inpatient and 
outpatient records for the claimant's 
period of treatment at the VAMC in 
Washington, D.C., particularly from 1985 
to the present; the VAMC in Perry Point, 
Maryland, from approximately 1997 to the 
present; and the VAMCs in Pittsburgh, 
Pennsylvania and Richmond, Virginia from 
1972 to present.  

3.  The RO should request from the 
claimant and his representative all 
medical records from Washington Adventist 
Hospital, specifically those from 
November 2002 for a "manic"episode.  
The claimant should either submit the 
records himself or provide the necessary 
authorization giving the RO the authority 
to obtain the claimant's private medical 
records from Washington Adventist 
Hospital, Takoma Park, Maryland.

4.  The RO should contact the Social 
Security Administration and obtain all 
medical records used in determining the 
claimant's entitlement to Social Security 
disability benefits continued in March 
2000, specifically those records from 
Drs. Huang and Lanham.  Once obtained, 
all documents must be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete the claims should 
be readjudicated.  If the claims are 
still denied the RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




